—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered February 19, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The suppression court properly denied defendant’s motion to suppress the pre-recorded buy money and identification. Defendant’s argument that the People failed to meet their burden as to probable cause because the arresting officer was not asked to define the term “positive buy” is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the arresting officer’s testimony was sufficient to establish probable cause (see, People v Maldonado, 86 NY2d 631), and that there was no need for the officer to explain to the court the meaning of the phrase, “positive buy”, since that phrase has a recognized and accepted meaning in law enforcement (see, People v Acevedo, 179 AD2d 465, 467, lv denied 79 NY2d 996). Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Friedman, JJ.